                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-035-KDB-DCK

 SCSI, LLC, and SCSI (SUZHOU) QUALITY                  )
 SERVICE CO., LTD.,                                    )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )   ORDER
                                                       )
 KACO USA, INC.,                                       )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 31) filed by Alexandra J. Hirsch, concerning Katherine L.

Pullen on September 14, 2020. Katherine L. Pullen seeks to appear as counsel pro hac vice for

Plaintiffs, SCSI, LLC, and SCSI (Suzhou) Quality Service Co., Ltd.        Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 31) is GRANTED. Katherine L.

Pullen is hereby admitted pro hac vice to represent Plaintiffs, SCSI, LLC, and SCSI (Suzhou)

Quality Service Co., Ltd.


                              Signed: September 14, 2020




      Case 5:19-cv-00035-KDB-DCK Document 32 Filed 09/14/20 Page 1 of 1
